Filed 12/7/15 P. v. Snyder CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H042197
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. 184858)

             v.

BRADLEY WILLIAM SNYDER,

         Defendant and Appellant.



         On December 5, 2014, appellant, Bradley Snyder, acting in propria persona, filed
a petition for resentencing and for reduction to misdemeanor pursuant to Proposition 47.
(Pen. Code, § 1170.18, subds (a) & (f).) Appellant sought resentencing and reduction of
his 1999 first degree burglary conviction to a misdemeanor. (Pen. Code, §§ 459/460,
subd. (a).)
         On December 10, 2014, the trial court denied the petition. The order held that
appellant’s prior conviction for first degree residential burglary is not eligible for the
relief sought under Proposition 47 because his offense—first degree burglary—is not one
of the eligible offenses enumerated in Proposition 47. (Pen. Code, § 1170.18.)
         On February 17, 2015, appellant filed a timely notice of appeal, but erroneously
sought to challenge a motion to suppress evidence related to his trial resulting in the
burglary conviction. The trial court notified appellant that the notice of appeal was
untimely, as it pertained to an order entered on February 3, 1999.
       On March 6, 2015, appellant filed another petition seeking relief under Penal Code
section 1170.18. The trial court denied this petition on March 12, 2015, based on the
same reasons set forth in its December 10, 2015 order. Appellant filed a notice of appeal
from the March 12, 2015 order. On April 14, 2015, appellant filed an amended notice,
properly indicating that the appeal was from an order entered after final judgment.
       On appeal, we appointed counsel to represent appellant in this court. Appointed
counsel filed an opening brief pursuant to People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano), which states the case and the facts but raises no specific issues.
       Pursuant to Serrano, on August 17, 2015 we notified appellant of his right to
submit written argument in his own behalf within 30 days. On August 28, 2015, we
received a supplemental appellant’s brief from appellant. In his supplemental brief, the
appellant states that he seeks to appeal “the final judgment of his jury conviction for first
degree burglary, resisting arrest,” and “challenges the trial court’s illegal denial of the
petition for resentencing under Proposition 47, based on the facts, the evidence in just the
case alone, also there is material exculpatory evidence . . . .” Appellant complains that he
did not receive a fair suppression motion pursuant to Penal Code section 1538.5.
Appellant further alleges that the prosecution withheld material exculpatory evidence
during his original trial. Evidence from the original trial, even if exculpatory or withheld,
is neither a basis for a petition for resentencing pursuant to Proposition 47, nor relevant to
an appeal there from.
       Proposition 47, the “Safe Neighborhoods and Schools Act,” reduces enumerated
theft and drug felonies to misdemeanors and also establishes a resentencing mechanism
for inmates currently in custody on such offenses. The trial court correctly determined
that appellant is not eligible for resentencing on his first degree burglary conviction
pursuant to the initiative. Any issues raised by appellant in the instant appeal that relate
to his original conviction are untimely. As nothing in appellant’s supplemental brief


                                               2
raises an arguable issue on appeal, we must dismiss the appeal. (Serrano, supra, 211
Cal.App.4th at pp. 503-504.)
                                     DISPOSITION
      The appeal is dismissed.




                                           3
                                    _____________________________________
                                               RUSHING, P.J.




WE CONCUR:




_________________________________
      PREMO, J.




_________________________________
      ELIA, J.




                                      4